Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 March 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-8 is the inclusion of the limitation of an ink jet head that includes wherein in a cross-sectional view in a direction orthogonal to an arrangement direction of the nozzle, an inner diameter of each of the pressure generation chamber, the individual ink supply flow passage, and the individual ink discharge flow passage is shorter on the nozzle side than on the piezoelectric element side.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamada et al (US 10,668,736) disclose a liquid ejecting head that has a laminated flow path member on which a supply flow path for individually supplying a plurality of liquids to an element substrate and a collection flow path for individually collecting the liquids are formed.  Nakai (US 10,000,066) discloses a liquid discharge head that includes a nozzle, an individual liquid chamber, a common liquid chamber, a fluid restrictor, a circulation channel, a circulation fluid restrictor, and a plurality of laminated plate members.  Nariai et al (US 8,979,245) disclose a recording apparatus that includes a head, wherein a manifold in which an ink flows, and a plurality of ink flow paths divided from the manifold and arranged in a first direction are formed in the head; and a nozzle opening portion discharging the ink flowing from the manifold is formed in the ink flow path.  Ozawa (US 8,845,079) discloses a nozzle portion in a recording head that includes a first nozzle portion of which cross-sectional area is a first area and which is formed at the side of a pressure generation chamber and a second nozzle portion of which cross-sectional area is a second area which is smaller than the first area, which is formed to be continuous to the first nozzle portion through a step portion and of which front end portion is a nozzle opening.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853